Pee OuRiam.
The cause was properly instituted in Wilkes County. G.S. 1-76. This did not, however, prevent plaintiff from seeking a removal for the convenience of witnesses. Pushman v. Dameron, 208 N.C. 336, 180 S.E. 578. Whether the motion to remove should be granted was a matter in the discretion of the court.
The record presented to us does not ©how defendants, as here argued, were denied an opportunity to present evidence in opposition to the motion. It does not show a request to continue the hearing with opportunity to present evidence. The order was based on the evidence taken at the trial.
Affirmed.
Higgins, J., not sitting.